Opinion filed October 4, 2007 












 








 




Opinion filed October 4,
2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00125-CR 
                                                    __________
 
         TERRY
DON ANDERSON A/K/A TERRY ANDERSON,
Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                      On
Appeal from the Criminal District Court
 
                                                       Jefferson County, Texas
 
                                                    Trial
Court Cause No. 95959
 

 
                                                                   O
P I N I O N
The
trial court convicted Terry Don Anderson a/k/a Terry Anderson of arson and
assessed his punishment at confinement for twelve years.  We affirm.




Appellant=s court-appointed counsel
has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has
provided appellant with a copy of the brief and advised appellant of his right
to review the record and file a response to counsel=s brief.  A response has been filed.
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 
(Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Eaden v. State, 161
S.W.3d 173 (Tex. App.CEastland
2005, no pet.).
In
his response, appellant contends that one of the State=s witnesses committed perjury. Appellant bases
his argument on the discrepancy between her testimony that she did not know how
long it took for gasoline to burn and the fire investigator=s testimony that the soil
sample he submitted for testing showed negative for an accelerant.  The record
does not support appellant=s
contention that this difference in testimony constituted perjury.  The fire
investigator further testified that accelerants could have been used in the
fire and could have been consumed in the extensive damage or could have been
washed away during the firefighting operations.  The difference in testimony
was an issue for the fact-finder to resolve.  Adelman v. State, 828
S.W.2d 418 (Tex. Crim. App. 1992); DeBolt v. State, 604 S.W.2d 164 (Tex.
Crim. App. 1980); Austin v. State, 794 S.W.2d 408 (Tex. App.CAustin 1990, pet. ref=d).
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit.  We note that counsel
has the responsibility to advise appellant that he may file a petition for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens,
206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to Tex. R. App. P. 66. Black v. State, 
217 S.W.3d 687 (Tex. App.CEastland
2007, no pet.). 
The
motion to withdraw is granted, and the judgment is affirmed.
 
PER CURIAM
 
October 4, 2007
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.